REPORTED

IN THE COURT OF SPECIAL APPEALS

         OF MARYLAND


                No. 1178


       September Term, 2013


         HARRY EASTER

                   v.

     STATE OF MARYLAND


    Meredith,
    Graeff,
    Leahy,

                  JJ.


        Opinion by Graeff, J.


       Filed: May 27, 2015
       Harry Easter, appellant, was convicted by a jury in the Circuit Court for Prince

George’s County of three counts of manslaughter by vehicle, one count of causing a life

threatening injury while operating a motor vehicle under the influence of alcohol, driving

under the influence of alcohol, reckless driving, speeding, and other related offenses. The

court sentenced appellant to an aggregate term of thirty years’ incarceration.

       On appeal, appellant presents the following questions for our review, which we have

rephrased slightly, as follows:

       1.     Did the circuit court err in permitting the State to introduce the results
              of a blood alcohol test where the State failed to establish a proper chain
              of custody between the blood obtained from appellant and the blood
              tested to obtain those results?

       2.     Did the circuit court err in permitting the State’s expert to offer
              testimony relating to the data acquired from the air bag control module
              of appellant’s vehicle where the State failed to establish the accuracy
              and validity of the methodology used to acquire that data?

       For the reasons that follow, we shall affirm the judgment of the circuit court.

                              FACTUAL BACKGROUND

       On June 5, 2011, appellant drove his sport utility vehicle (“SUV”), at a speed of

approximately 89 miles per hour, into the rear of another vehicle. Appellant struck the car

with such force that the two rear-seat occupants were ejected through the rear window of the

car and killed. The driver also was killed when the car struck a tree. The front seat

passenger survived, but he sustained a fractured back, a fractured pelvis, an ankle injury, a

concussion, and other serious and debilitating juries.
       When the surviving front seat passenger got out of the vehicle to look for his wife and

the driver’s wife, he saw appellant standing there. He asked appellant for help, but appellant

just continued to stand there, offering no assistance. Appellant’s blood alcohol content was

.24 grams per 100 ml of blood, three times the legal limit to operate a vehicle.

       We shall incorporate additional facts, relevant to each of the questions presented by

appellant, in our discussion.

                                       DISCUSSION

                                               I.

                         Admission of Results of the Blood Test

       Appellant first contends that the circuit court “erred in allowing the State to offer

blood test results because the State failed to establish the chain of custody between the blood

taken from [appellant] and the blood tested to produce [the] test result.” The State disagrees,

asserting that “the trial court acted within its discretion in admitting the results of

[appellant’s] blood test.”

                                              A.

                                     Proceedings Below

       Officer Thomas Crosby, a member of the Prince George’s County Police Department,

testified that, on June 5, 2011, he transported appellant from the scene of the accident to Fort

Washington Hospital Center. He observed a phlebotomist draw blood from appellant to

measure his blood alcohol level.



                                              -2-
       Corporal Stephen Fox supplied the hospital with a blood collection kit. He described

a blood collection kit as a sealed cardboard box containing vials for blood collection, a

preparatory product to clean the skin at the collection site, and security seals and integrity

seals. Once the blood is collected, the vials are secured with the seals and then repackaged

in the cardboard box, which is then sealed. The blood collection kit that he provided to the

hospital was “new, unopened, and it was still within its expiration time period.”

       Corporal Fox observed the phlebotomist draw blood from appellant. After the blood

was in the vials from the blood collection kit, the phlebotomist sealed the vials with integrity

seals and signed the chain of custody form, which was admitted as State’s Exhibit #14. This

form contained the phlebotomist’s signature, appellant’s name, the time and date of arrest,

and the time, date, and location of the sample collection.

       Corporal Fox then repackaged the vials into a secured container with foam packaging,

put the container into a bag, and then put the bag in the cardboard box. Corporal Fox took

the repackaged blood collection kit to the Special Operations Division offices, and he placed

the package into the mail to the Chemical Test for Alcohol Unit of the Maryland State Police

for analysis. Corporal Fox testified that the legal limit in Maryland to operate a motor

vehicle is .08 grams per 100 ml of blood.

       Phlebotomist Seleshe Russom confirmed that he drew blood from appellant using a

blood collection kit supplied to him by the police. He verified his signature on the police

chain of custody form, which had been admitted as State’s Exhibit #14.



                                              -3-
       Wayne Shu, a forensic scientist with the Maryland State Police Crime Lab, performed

the blood alcohol content testing in this case. He identified State’s Exhibit #14 as “a copy

of the Form 34 that’s filled out and provided.” He stated, however, that “there seemed to be

a bottom part missing to this,” explaining that his copy of the “Form 34 on the bottom has

where [he] could input the results and get the control number,” and that the exhibit was “a

little different than [his] copy, but it’s similar.”

       Mr. Shu described the blood analysis process, in relevant part, as follows:

       The blood kit is hand delivered to the Maryland State Police Crime Lab, which
       is then received by our receiving unit. At that time, it’s logged into our
       system, which is our evidence tracking system. When I’m ready for analysis,
       I call down to receiving and I pick up the kit, which I do. After that, I bring
       it to our toxicology unit, which is our locked lab which only approved
       personnel can get into; namely, the forensic scientist working toxicology and
       also the supervisors and management.

             After the kit is taken into the lab, it’s then locked in our refrigerator,
       which has key to it, and it stays there until I’m ready to analyze the blood kit.

              At that point, that blood kit is taken out and we run our analysis in
       batches . . . . But . . . only one kit is opened at one time to make sure there’s
       no tube switching, and I make sure that the numbers on the kit corresponds
       with the evidence kit itself.

               After I make sure of that . . . we [test] two vials for quality assurance.
       The results have to be duplicated. After that, I . . . make a sequence. And after
       I check the sequence with the worksheet, make sure it corresponds to the
       evidence kit itself, I run the instrument and the instrument prints out the results
       after it’s finished the analysis. And I review the analysis and submit the
       findings to our . . . Chemical Testing for Alcohol Unit . . . they send a report
       to me, I review it and sign it after I make sure everything is correct.




                                                -4-
       Mr. Shu explained that, in this case, he received appellant’s blood kit from “our

[central] receiving unit,” and he “put it into the refrigerator in our toxicology unit until [he]

was ready to analyze the blood.” When he was ready, he took it out of the refrigerator,

“sampled it,” and then followed the testing procedure that he outlined for the jury. After the

blood sample was analyzed, a report was printed, and he wrote down the results. Once he

received the final report, he made sure the information was correct, and he signed the report.

       The State then moved into evidence, as State’s Exhibit #13, the report indicating Mr.

Shu’s findings. Appellant objected, arguing that the “State has not established chain of

custody. They haven’t established that the blood that was taken by this phlebotomist, Mr.

Russom, was the blood that was analyzed by this particular witness.” Appellant asserted that

the parties did not “have the actual blood kit that was taken, the actual blood that was taken,

the vials, the cardboard box, any of the notations on the cardboard box.” Instead, all the

parties had was State’s Exhibit #14, “which would have been the only marking or only

indication of what was actually given to” Mr. Shu, and Mr. Shu had indicated that the exhibit

was “not what was provided to him,” but rather, it was only “similar.” Thus, he concluded,

the State had not established that the blood that was drawn was the same blood that was

analyzed by Mr. Shu.

       The court then allowed the State to further examine Mr. Shu about the condition of

the blood collection kit when he received it. Mr. Shu explained that he had received the

package from the police Central Receiving Unit. The blood collection kit was a cardboard



                                               -5-
box with evidence tape over it to seal it. Mr. Shu broke the “evidence seal and opened the

cardboard box. Inside the box was a “plastic clam shell that has evidence seals alongside of

it.” Mr. Shu broke the seals on the “clam shell” to get to the two test tubes, and he ensured

that there was no evidence of tampering.

       After that testimony, the State again sought to admit into evidence the results of

appellant’s blood alcohol test. Appellant objected, arguing that Mr. Shu had indicated that

he received the package via hand-delivery, and Officer Fox had testified that he had mailed

the kit. He asserted that there was a “hole in the chain of custody,” and “if we had the vials

and the cardboard kit and the attached signatures on that cardboard kit, then perhaps the State

could establish chain of custody. We don’t have that. All we have at this point is . . . State’s

Exhibit 14, which doesn’t indicate anything at this point.”

       The court overruled appellant’s objection. State’s Exhibit #13, along with Mr. Shu’s

testimony regarding the results of Mr. Shu’s testing of appellant’s blood, was admitted.

Appellant’s blood alcohol concentration was .24 grams of alcohol per 100 ml of blood.

       On cross-examination, appellant asked Mr. Shu about the difference between State’s

Exhibit #14 and Mr. Shu’s copy of the form. Mr. Shu explained that his copy had the same

top portion, but it had a “bottom tear off that says laboratory use.” He stated: “Basically, it

has a portion where I can note the condition of the seal,” and in “this case, I know the seal

was okay.




                                              -6-
       On redirect, Mr. Shu stated that the form that he had brought with him to court was

different from State’s Exhibit #14 in that the exhibit “does not include the laboratory tear off

copy of [his] signature and [his] statement which [he] wrote on” the form. Other than that,

the forms were identical.

                                              B.

                                      Chain of Custody

       Appellant argues that the State failed to establish the necessary chain of custody

between the blood drawn by Mr. Rossum and the blood tested by Mr. Shu. Noting that

Corporal Fox testified that he sent the blood collection kit through the mail to the Maryland

State Police, and Mr. Shu testified that he obtained the kit from the Receiving Unit of the

Maryland State Police, appellant argues that there was a “‘hole in the chain of custody,’ as

the items were handled and transferred by numerous unknown people, both throughout the

postal service en route to the State Police, and by people within the State Police Receiving

Unit before [being] retrieved by Mr. Shu.” Moreover, he argues, there “was no evidence that

the chain of custody documentation in State’s Exhibit 14 accompanied those items during the

journey and remained attached to those particular items throughout those undocumented parts

of their journey.” In addition, as Mr. Shu testified that there was a portion of State’s Exhibit

#14 missing, there was no evidence that the exhibit “was full, complete, and accurate.”

       The State contends that it is not necessary for the State to “present testimony from

every human being who touched an item before that evidence may be admitted into



                                              -7-
evidence,” nor is there “any requirement that the State provide any written documentation

whatsoever concerning chain of custody.” It asserts that the authenticity of an item offered

at trial may be established almost entirely by circumstantial evidence, and the only issue

before the court is whether the evidence presented is sufficient to support a finding that the

matter in question is what its proponent claims it to be. The State argues that, in this case,

the testimony was sufficient to allow a rational fact finder to determine that the blood tested

by Mr. Shu was the same blood collected from appellant.

       With respect to appellant’s argument that there is a “missing” portion of State’s

Exhibit #14, the State responds in two ways. First it asserts that the “missing” portion was

not actually missing, as Mr. Shu had with him a copy of the complete form, which included

the bottom portion. Moreover, it argues, there is nothing in the record to indicate that the

presence or absence of the “missing” portion of the form would prevent the jury from

determining that the unsealed blood vials received by Mr. Shu were the same vials mailed

by Corporal Fox. Indeed, the “part of the form that [Mr.] Shu filled out had nothing to do

with the authentication of the blood when [Mr.] Shu received it.”

       Determinations regarding the admissibility of evidence generally are left to the sound

discretion of the trial court. Hajireen v. State, 203 Md. App. 537, 552, cert. denied, 429 Md.

306 (2012). This Court reviews a trial court’s evidentiary rulings for abuse of discretion.

State v. Simms, 420 Md. 705, 724-25 (2011). Accord Nixon v. State, 204 Md. 475, 483

(1954) (reviewing trial court’s ruling excluding evidence based on inadequate chain of



                                              -8-
custody for an abuse of discretion). A trial court abuses its discretion only when “no

reasonable person would take the view adopted by the [trial] court,” or when the court acts

“without reference to any guiding rules or principles.” King v. State, 407 Md. 682, 697

(2009).

       Chain of custody evidence is necessary to demonstrate the “ultimate integrity of the

physical evidence.” Best v. State, 79 Md. App. 241, 256, cert. denied, 317 Md. 70 (1989).

In most cases, an adequate chain of custody is established through the testimony of key

witnesses who were responsible for the safekeeping of the evidence, i.e., those who can

“‘negate a possibility of “tampering” . . . and thus preclude a likelihood that the thing’s

condition was changed.’” Jones v. State, 172 Md. App. 444, 462 (quoting Wagner v. State,

160 Md. App. 531, 552 (2005)), cert. denied, 399 Md. 33 (2007). What is necessary to

negate the likelihood of tampering or of change of condition will vary from case to case.

Best, 79 Md. App. at 250. The existence of gaps or weaknesses in the chain of custody

generally go to the weight of the evidence and do not require exclusion of the evidence as

a matter of law. See Jones, 172 Md. App. at 463 (upholding the admission of the evidence,

but noting that the gaps in the State’s chain of custody supported defense counsel’s remarks

in closing that the jury should discount its value).

       Here, the evidence showed that Corporal Fox responded to the hospital with a blood

collection kit that was “new, unopened, and it was still within its expiration period.” He then

observed the phlebotomist, Mr. Rossum, draw blood from appellant. Mr. Rossum then



                                              -9-
sealed the vials, and Corporal Fox placed them in a secured container, which was then

“sealed into a bag,” and then placed in the cardboard box. The box was then mailed to the

Maryland State Police Crime Lab, where Mr. Shu took possession of the box, with its seals

still intact. The box was kept in a locked and secure area of the crime lab while Mr. Shu

performed his analysis. Mr. Shu testified that he inspected the cardboard box, in which the

blood was delivered, the interior container protecting the vials, as well as the vials

themselves, before performing his tests, and he saw no evidence of any tampering. This

chain of custody evidence was sufficient to allow a rational fact finder to determine that the

blood Mr. Shu tested was the same blood that Mr. Rossum collected from appellant and

turned over to Corporal Fox.

                                             II.

                         Admission of the SUV’s Recorded Data

       Appellant next contends that the circuit court “erred in permitting the State to offer

evidence derived from the air bag control module of [appellant’s] vehicle because there was

no evidence that the data was based upon a reliable methodology.” The State contends that

appellant is wrong and “misapprehends the standard for the admission of both scientific

evidence and expert testimony.”




                                            -10-
                                             A.

                                    Proceedings Below

       Corporal Frank Carson, a member of the Prince George’s County Police Department,

investigated the collision. He testified at trial, without objection, as an expert witness in

crash data retrieval and air bag control module analysis. During voir dire, Corporal Carson

testified that he had been an accident reconstructionist for 15 years. He described the

training and experience he had regarding how to use specialized equipment to retrieve “crash

data” from vehicle air bag control modules, as well as how to analyze that information “as

it applies to accident reconstruction and crashes.” Corporal Carson had qualified as an expert

in crash data retrieval for air bag control modules on two prior occasions.

       After he was accepted as an expert, Corporal Carson explained that the air bag control

module determines whether a vehicle’s air bag should deploy by measuring “deceleration and

time.” Analogizing to a parachute that opens on impact, which is not helpful, he noted that

an air bag must be deployed prior to impact to be effective. The module attempts to predict

when a collision is imminent by measuring the severity of rapid decelerations. Although

Corporal Carson knew how to retrieve and analyze “crash data” from the air bag control

module, he acknowledged that he did not know the specific “engineering parameters” that

the module used in determining whether to deploy the air bag, stating that this was “a trade

secret.”




                                            -11-
         With respect to the collision in this case, as part of the investigation, Corporal Carson

removed the air bag control module from appellant’s SUV. He attached the module to a

“special interface,” and then attached that to a computer running a particular program. He

then was able to retrieve the data from the module and download the information from the

module to his computer. Software on his computer then produced “a readable formatted

report” of the data retrieved from the module. The method he used to retrieve the data is

“accepted within the scientific community of reconstructionists.”

         The State then offered into evidence, as State’s Exhibit #12, the report Corporal

Carson generated. Appellant objected to the admission of the report, as well as Corporal

Carson’s testimony regarding the report, on the ground that the State had not established the

reliability of the data. He argued that Corporal Carson’s testimony was “simply saying this

is what the computer shows or the computer system shows in the vehicle, but there’s no

indication that that computer system is reliable.” Moreover, he asserted that the “retrieval

tool” used to collect the data was version “4.0,” and he proffered to the court that the “latest

software . . . is actually a version 10.3.” Counsel directed the court to the “warning at the top

of this State’s Exhibit Number 12 that the latest retrieval system or latest software should be

used.”

         The court asked if counsel had any cases addressing the reliability of the crash

retrieval system, and counsel said that he did not “have any with me right now.” The court

then allowed the prosecutor to ask additional questions.



                                               -12-
       Corporal Carson testified that he had investigated 175 fatal motor vehicle collisions,

including cases in which air bag control modules and crash data retrievals had been involved.

With respect to his opinion regarding the reliability and accuracy of “crash data retrieval,”

Corporal Carson stated that, in his experience as an accident reconstructionist, “air bag

control modules are very accurate, especially if they’re involved in cases in the direction

they’re designed to sense,” meaning forward and backward decelerations. He stated that

National Traffic Safety Administration (“NTSA”) studies have shown that the modules were

accurate to “between a half and two miles an hour, in most cases.”

       The court ultimately overruled appellant’s objection.1 It stated that appellant’s

argument went “more towards whatever argument you want to make in terms of the weight

the jury should give to it, but the [c]ourt is satisfied that it’s admissible.”

       Corporal Carson then discussed the data retrieved from the air bag control module.

He testified that, one second prior to the crash, the vehicle was going 89 miles per hour, the

brake was not applied, and the air bag did not deploy.

                                                B.

                                  Basis for Expert Opinion

       Appellant contends that the court erred in allowing the testimony derived from the air

bag control module of his SUV because the State “offered no information concerning the


       1
        After a lunch break, counsel for appellant did present a case saying that a foundation
for testimony must be laid, but the court stated that the facts were “completely
distinguishable from the situation” in this case.

                                               -13-
reliability of the system used to record and relate that data.” Therefore, he asserts, Corporal

Carson did not have a sufficient factual basis for his expert testimony.

       The State contends that, contrary to appellant’s position, it “is not necessary for an

expert to be able to describe, in detail, the software code used to retrieve information.”

Rather, “it is enough that the information [the expert] relied upon is of a type generally relied

upon by similar experts.” In this case, it asserts that “there was direct testimony that the

module was a reliable and accurate source of data in general.” Moreover, “any complaints

regarding the accuracy of the information recorded by the control module in [appellant’s] car

went to its weight, not its admissibility.”

       The decision whether to admit or exclude expert testimony is a matter within the

discretion of the trial court, and the court’s decision in this regard “‘will seldom constitute

a ground for reversal.’” Donati v. State, 215 Md. App. 686, 742 (quoting Bryant v. State,

393 Md. 196 (2006)), cert. denied, 438 Md. 143 (2014). Accord Massie v. State, 349 Md.

834, 851 (1998) The court’s decision will be reversed only if it constitutes an abuse of

discretion, Stevenson v. State, ___ Md. App. ___, No. 2018, Sept. Term, 2013, slip op. at 11

(filed April 2, 2015) (quoting Massie, 349 Md. at 850-51), which occurs when a decision is

“‘well removed from any center mark imagined by the reviewing court and beyond the fringe

of what the court deems minimally acceptable.’” In re Ashley S., 431 Md. 678, 704 (2013)

(quoting In re Yve S., 373 Md. 551, 583-84 (2003)).

       Maryland Rule 5-702 governs the admissibility of expert testimony:



                                              -14-
       Expert testimony may be admitted, in the form of an opinion or otherwise, if
       the court determines that the testimony will assist the trier of fact to understand
       the evidence or to determine a fact in issue. In making that determination, the
       court shall determine (1) whether the witness is qualified as an expert by
       knowledge, skill, experience, training, or education, (2) the appropriateness of
       the expert testimony on the particular subject, and (3) whether a sufficient
       factual basis exists to support the expert testimony.

Appellant’s claim rests on the third prong, whether Corporal Carson had a sufficient factual

basis for his opinion. Appellant asserts that he did not because the State failed to establish

that his testimony was supported by a reliable process or methodology. We disagree.

       To be sure, “simply because a witness has been tendered and qualified as an expert

in a particular occupation or profession, it does not follow that the expert may render an

unbridled opinion, which does not otherwise comport with Md. Rule 5-702.” Giant Food,

Inc. v. Booker, 152 Md. App. 166, 182, cert. denied, 378 Md. 614 (2003). Rather, “[a]n

expert’s opinion testimony must be based on [an] adequate factual basis so that it does not

amount to ‘conjecture, speculation, or incompetent evidence.’” Id. at 182-83 (quoting Uhlik

v. Kopec, 20 Md. App. 216, 223-24 (1974)). Accord City Homes, Inc. v. Hazelwood, 210

Md. App. 615, 678-79, cert. denied, 432 Md. 468 (2013).

       The parties have not cited, and we have not found, any Maryland case addressing the

issue regarding the reliability of vehicle air bag control modules. Other jurisdictions,

however, have concluded that “black box” data from a motor vehicle’s recording system,

is reliable and admissible.




                                              -15-
        In Com. v. Zimmermann, 873 N.E.2d 1215 (Mass. App. Ct. 2007), in a trial for motor

vehicle homicide by negligent operation, the Appeals Court of Massachusetts agreed with

the trial court that evidence taken from the event data recorder (EDR) in the defendant’s

vehicle was sufficiently reliable to be admissible.      The Commonwealth’s expert had

conducted 200 tests on EDRs, and he testified that the technology behind the EDR had been

known for many years, that he and other experts had found the EDRs to be reliable, that

EDRs needed no maintenance and calibration for 10 years, and that his calculations based

on the physical and other evidence were consistent with the EDR data from the defendant’s

vehicle. Id. at 1220. Under these circumstances, the appellate court held that the trial court

did not abuse its discretion in finding that the EDR data was reliable and admissible. Id. at

1221.

        Similarly, in People v. Christmann, 776 N.Y.S.2d 437, 315 (N.Y. Justice Ct. 2004),

the court held, in a prosecution for speeding and failing to exercise due care, that accident

data recorded in a motor vehicle’s sensing diagnostic module (SDM) was admissible because

it was reliable. It held that such evidence was “generally accepted as reliable and accurate

by the automobile industry and [NTSA].” See Bachman v. Gen’l Motors Corp., 776 N.E.2d

262, 281 (“crash sensors such as the SDM have been in production in automobiles for over

a decade” and are generally accepted as a tool of accident reconstruction), appeal denied, 787

N.E.2d 154 (Ill. App. Ct. 2002).




                                            -16-
       Here, Corporal Carson, who had extensive training and experience in how to use

specialized equipment to retrieve data from control modules, had qualified as an expert in

crash data retrieval from air bag modules on two different occasions. As the State notes, he

testified that the method he used to retrieve the data was accepted within the scientific

community of reconstructionists, and that, in his experience, air bag control modules are very

accurate. He also testified that NTSA studies have shown them to be accurate.

       The testimony here regarding the reliability of the air bag control module was not

extensive. It was sufficient, however, for us to conclude that the circuit court did not abuse

its discretion in determining that “black box” data derived from the air bag control module

of appellant’s SUV was sufficiently reliable to support the expert’s testimony.




                                           JUDGMENT AFFIRMED. COSTS TO BE
                                           PAID BY APPELLANT.




                                            -17-